Citation Nr: 0127497	
Decision Date: 12/19/01    Archive Date: 12/28/01

DOCKET NO.  96-16 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 40 percent disabling.

2. Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

3. Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


REMAND

The veteran had active duty from June 1974 to August 1975, 
and served in the Army National Guard from November 1985 to 
October 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In September 2001, the veteran was 
afforded a Travel Board hearing before the undersigned at the 
RO.

The Board notes that, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (now codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)), which substantially 
modified the circumstances under which VA's duty to assist 
claimants applies, and how that duty is to be discharged.  
The new statute revises the former section 5107(a) of title 
38, United States Code, to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary of Veterans Affairs is obligated 
to assist the claimant in developing the facts pertinent to 
the claim.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part, are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629. 

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Service connection for diabetes mellitus and hypertension was 
granted by the RO in a March 1995 rating decision.  The 
veteran filed claims for increased ratings in June 1995 and 
January 1996.  He contends that the current manifestations of 
his service-connected diabetes mellitus and hypertension are 
more severe than are represented by the presently assigned 
ratings of 40 and 10 percent, respectively.  He also 
maintains that his disabilities have rendered him unable to 
obtain and maintain substantially gainful employment.

At his September 2001 Travel Board hearing, the veteran 
testified that he initially took oral medication for his 
diabetes, but, approximately two years ago, began to require 
two insulin injections daily.  He indicated that his weight 
fluctuated, and that he had lost ten pounds in the past four 
to six months.  He said he had fainted twice in the last two 
months, and had been treated at an emergency room for 
dehydration.  He also reported experiencing weakness, mental 
confusion, dizziness when he stood up, numbness in his arms 
and legs, mild vascular deficiency, blurry vision, itching in 
his groin area, and headaches.  He was seen at the Diabetic 
Clinic at the VA medical facility in Dublin, Georgia, three 
times a year.

As to his hypertension, the veteran testified that his blood 
pressure was checked every three to six months and he had not 
changed his medication dosage in the past eighteen months.  
He testified that, within the past two years, he had been 
treated at the VA medical centers in Dublin and Augusta, 
Georgia, and at the Medical Center of Central Georgia in 
Macon.  However, VA outpatient records from the VA medical 
facility in Augusta are not associated with the claims folder 
and must be, prior to consideration of the claim.  VA medical 
records concerning treatment prior to a Board decision are 
constructively deemed to be before the Board.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Here, the record suggests that additional VA 
medical evidence might be available that is not available to 
the Board at this time.  See VCAA § 3(a), 114 Stat. 2096, 
2097-2098 (2000) (codified as amended at 38 U. S. C. § 
5103A).  In addition, it does not appear that the RO 
requested recent medical records, dated after August 1996, 
from the Medical Center of Central Georgia.  

A review of the claims file indicates that VA last examined 
the veteran in April 1997, from which a visual examination 
report includes an impression of mild to moderate non-
proliferative diabetic retinopathy in both eyes.  The 
diabetes examination report documents that the veteran 
reported blurry vision, which was worse in the morning and 
when his glucose was elevated.  He complained of numbness in 
his extremities for the past eight or nine months that 
affected his hands, wrists, and feet.  His medications 
included Glucotrol, metromin (metformin?) and Monopril.  
Clinical findings revealed his left arm blood pressure was 
186/124 and 180/122; his right arm blood pressure was 
184/120.  Sensory examination reflected that he had a 
decrease in light touch, pinprick, and vibration sense in his 
fingers and hands; also, periumbilical (area?).  He had 
normal strength.  The clinical impression included diabetes, 
peripheral neuropathy secondary to diabetes, and diabetic 
retinopathy. 

However, a September 1998 VA outpatient medical record 
reflects that the veteran took 35 units of NPH (isophane--a 
type of insulin) in the morning and that the examiner added 
10 units in the evening.  

VA outpatient records, dated from May to August 2000, reflect 
that, in May 2000, the veteran's blood pressure was 123/84.  
The assessment was diabetes, not fairly well controlled, and 
the veteran's evening insulin intake was increased.  In July 
2000, he denied losing or gaining more than ten pounds in the 
past six months and said his skin integrity was normal.  When 
examined in the podiatry clinic in August 2000, the 
assessment was diabetic with both peripheral neuropathy and 
peripheral vascular disease.  Also that month, the veteran 
noted that he was on a restricted diet; his glucose was 212 
and he had elevated cholesterol that was treated with 
medication.  He was advised about diabetic foot care.   

During the pendency of the veteran's appeal, the rating 
criteria for metabolic disorders were amended, effective June 
9, 1996.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913 
(1996), effective prior to June 9, 1996; 38 C.F.R. § 4.119, 
DC 7913 (2001), effective June 9, 1996.  Furthermore, the 
rating criteria for evaluating hypertension were also 
amended, effective January 12, 1998.  See 38 C.F.R. § 4.104, 
DC 7101 (1997), effective prior to January 12, 1998; 
38 C.F.R. § 4.104, DC 7101 (2001), effective January 12, 
1998. 

The Board notes that when VA last examined the veteran, in 
1997, he took oral medication to control his diabetes, but 
his condition has evidently worsened and now requires that he 
take insulin injections.  In light of this medical evidence 
and the veteran's oral testimony, the Board believes that VA 
should reexamine him prior to final consideration of his 
appeal.

Moreover, at his Board hearing, the veteran testified that he 
had received Social Security Administration (SSA) disability 
benefits for three years due to his diabetes and 
hypertension.  The Court has held that, where VA has notice 
that the veteran is receiving disability benefits from SSA, 
and that records from that agency may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents relied upon.  See Baker v. West, 11 Vet. App. 163 
(1998) and Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, 
the Court recently concluded, in the case of Tetro v. West, 
13 Vet. App. 404 (2000), that VA must obtain relevant SSA 
records.  Moreover, the Court again reiterated this principle 
in Simmons v. West, 13 Vet. App. 501 (2000), explaining that 
VA is "better suited" than a veteran to obtain this 
evidence.  Id. at 508.  Accordingly, the veteran's SSA 
records, if, in fact, that agency has records pertaining to 
the veteran, must be obtained in connection with his 
increased-rating claims.

Regarding the veteran's claim for a total rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU), we must observe that a favorable 
determination with respect to his increased rating claims 
could potentially influence the outcome of the TDIU claim.  
As a result, these matters are inextricably intertwined, and 
it would be inappropriate at this juncture to enter a final 
decision on the TDIU claim, before final determinations are 
made with respect to the increased rating claims.  See 
Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris 
v. Derwinski, 1 Vet. App. 180 (1991), for the proposition 
that, where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.

Accordingly, this case is REMANDED for the following:

1. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for all 
health care providers who may have 
additional records pertinent to his 
claims.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all indicated records 
and associate them with the claims file, 
including those from the VA medical 
facility in Augusta, Georgia, and 
records dated after August 1996 from the 
Medical Center of Central Georgia in 
Macon.

2. The RO should also contact the Social 
Security Administration and request 
copies of any administrative decision 
and the underlying medical records 
relied upon in evaluating the veteran's 
claim for disability benefits, and 
associate those records with the claims 
folder.

3. The veteran should be scheduled for 
medical examinations conducted by (an) 
appropriate medical doctor(s) in order 
to assess the current manifestations of 
his service-connected diabetes mellitus 
and hypertension.  The veteran's claims 
folder, including this Remand, should be 
made available to the examiner(s) for 
review in conjunction with any such 
examination.  All clinical findings 
should be reported in detail, and all 
tests and studies indicated should be 
performed.  The examiner(s) is (are) 
requested to distinguish all 
symptomatology associated with the 
service-connected diabetes mellitus from 
the symptomatology associated with the 
service-connected hypertension, to the 
extent possible.  In order to assure 
that the findings are pertinent to the 
applicable rating criteria, the 
examiner(s) should also be provided with 
a copy of the applicable rating criteria 
for 40 and 60 percent disability 
evaluations for rating diabetes 
mellitus, found at 38 C.F.R. § 4.119, 
Diagnostic Code 7913, effective prior to 
and after June 9, 1996, and the rating 
criteria for evaluating hypertension, 
found at 38 C.F.R. § 4.104, Diagnostic 
Code 7101, effective prior to and after 
January 12, 1998. 

4.  The RO should then review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. Thereafter, the RO should readjudicate 
the claims of entitlement to increased 
ratings for diabetes mellitus and 
hypertension, as well as determine 
whether entitlement to a TDIU has been 
established.  If any benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of the appeal.  38 C.F.R. § 20.1100(b) (2001).




